internal_revenue_service department of the treasury index number sec_368 number release date washington dc person to contact telephone number refer reply to cc dom corp 3-plr-103008-00 date date us parent sub foreign parent foreign sales sub new parent new parent sales new parent manufacturing foreign sub foreign sub plr-103008-00 state y jurisdiction country a country b country c country d country e country f date date business x dollar_figuredollar_figure dollar_figure z this letter is in reply to a letter from you dated date requesting rulings about the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated april may may and date the information submitted is summarized below us parent is a domestic_corporation and parent of an affiliated_group_of_corporations that files a consolidated_income_tax_return included in the group is us parent’s wholly-owned domestic subsidiary sub us parent also owns foreign sales sub a foreign_sales_corporation fsc located in jurisdiction which has been inactive for the past three years us parent has branch sales and distributions centers in country a country b country c and country d that are disregarded as separate entities for federal_income_tax purposes the country c entity was a controlled foreign plr-103008-00 corporation until date when a check the box election was filed on date us parent acquired foreign sub a country e corporation and its wholly-owned subsidiary foreign sub to provide sales and distribution services us parent is wholly owned by foreign parent a country f corporation foreign parent is not subject_to tax in the u s and does not have any u s operations us parent is engaged in business x us parent proposes to restructure its existing business operations and to adjust its u s financial statements to reduce the value of its goodwill from dollar_figuredollar_figureto dollar_figureto conform with the findings of a recent extensive valuation foreign parent proposes to devalue its investment in us parent for country f financial and income_tax purposes to reflect the reduced value of the goodwill in order to do this an intervening event is required for country f tax purposes accordingly us parent has proposed the transaction set forth below i ii us parent will form a new corporation new parent as a state y corporation and transfer assets to new parent in exchange for all of new parent stock and the assumption of us parent’s liabilities us parent will cease all business activities new parent will form two wholly owned single member limited_liability companies llcs under state y law new parent sales and new parent marketing the llcs will perform business x activities for new parent the llcs will receive assets from new parent or parent may directly transfer assets to the llcs new parent will not make an election under sec_301_7701-3 to treat new parent sales or new parent manufacturing as an association_taxable_as_a_corporation iii us parent will sell all of the new parent stock to foreign parent for cash equal to the fair_market_value of the new parent stock received iv within z months of the consummation of step iii above and as part of an overall plan_of_reorganization us parent will liquidate and distribute its remaining assets to foreign parent this step will occur in the same tax_year as step iii above the taxpayer has made the following representations in connection with the proposed transaction a foreign parent is not a passive_foreign_investment_company pfic within the meaning of sec_1297 or regulations to be promulgated thereunder plr-103008-00 b c d e f g h no loss of any us parent branch entity has been utilized to offset the income of any other person in any foreign_country either on a current basis or by way of carryback or carryforward foreign sales sub is a subsidiary of us parent that is an fsc as defined in sec_922 and it will continue to be a fsc after the proposed transaction neither us parent nor sub has been or will be a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the 5-year period ending on the date of the transaction and neither us parent new parent nor sub will be a usrphc immediately after the transaction foreign sub and foreign sub are controlled foreign subsidiaries cfc’s as defined in sec_957 and they will continue to be cfc’s after the transaction the taxpayer plans to convert both cfc’s to branches check the box disregarded entities as soon as it can be accomplished pursuant to country e law no foreign_tax_credit will be available to any entity for u s federal_income_tax purposes in connection with the proposed transaction which would not otherwise have been available to us parent the cash received by parent from foreign parent described in step iii above will not be pledged used in a trade_or_business or earn income from the time it is received by parent in step iii above to the time parent is liquidated in step iv above to the best of us parent’s knowledge and belief but for the resolution of the requested ruling regarding the significant subissue below the transaction will qualify under sec_368 pursuant to sec_3 of revproc_2000_3 2000_1_irb_103 the internal_revenue_service will not rule as to whether a proposed transaction qualifies under sec_368 however the service has the discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under sec_368 based solely on the information submitted and the representations made we hold as follows for federal_income_tax purposes the flow of cash from foreign parent to us parent in step iii above and its return from us parent to foreign parent in plr-103008-00 step iv above will be treated as a circular_flow_of_cash disregarded for federal_income_tax purposes the potential time delay of up to z months between step iii and iv will not effect the tax treatment as a circular_flow_of_cash see revrul_83_142 1983_2_cb_68 and revrul_78_397 c b the circular_flow_of_cash and delay of z months from the date of us parent’s transfer of its assets to new parent and us parent’s dissolution will not disqualify the transaction from qualifying as a reorganization under sec_368 the earnings_and_profits of all cfc’s transferred from us parent to new parent to the extent attributable to such stock under sec_1_1248-2 or sec_1 which were accumulated in taxable years of such cfc’s beginning after date during the period us parent held such foreign_corporations or was considered as holding such stock by application of sec_1223 while such corporations were cfc’s will be attributable to such stock held by new parent sec_1_1248-1 except as specifically ruled above no opinion is expressed concerning the federal_income_tax consequences of the transaction described above specifically no opinion is expressed regarding whether the transaction described above qualifies as a reorganization under sec_368 or whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign_corporations no opinion is expressed with respect to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling letter may be revoked or modified upon the issuance of temporary or final regulations or a notice with respect to their future issuance the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see dollar_figure of revproc_2000_1 2000_1_irb_4 which discusses in plr-103008-00 greater detail the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayers on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by victor l penico chief branch
